Exhibit 10.3
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
          This SECOND AMENDMENT (the “Amendment”) by and between DPS Holdings,
Inc., f/k/a CBI Holdings Inc., (the “DPS”), and Larry Young (the “Executive”),
effective as of August 11, 2009, is an amendment to that certain Employment
Agreement by and between DPS and the Executive, dated as of October 15, 2007, as
amended by the Amendment to Employment Agreement, effective as of February 11,
2009 (collectively, the “Employment Agreement”). Capitalized terms used herein
but not defined shall have the meaning set forth in the Employment Agreement.
RECITALS
          DPS and the Executive have previously entered into the Employment
Agreement to provide for terms and conditions of the Executive’s employment by
DPS; and
          DPS and the Executive desire to modify the Employment Agreement to
increase certain payments to the Executive in the event that the Executive’s
employment is terminated Without Cause or for Good Reason.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

  1.   The first sentence of Section 6(c)(i) is deleted in its entirety and
replaced with the following:

“Salary. DPS shall pay to Executive an amount equal to fifteen (15) months of
Executive’s annual base salary.”

  2.   The first sentence of Section 6(c)(ii) is deleted in its entirety and
replaced with the following:

“AIP. DPS shall pay to Executive an amount equal to 1.25 times Executive’s
Target AIP award, as defined in Section 1(a).”

  3.   Section 6(c)(iii) is deleted in its entirety and replaced with the
following:

1



--------------------------------------------------------------------------------



 



“Continuation Payments. Subject to offset as provided in the last sentence of
this Section 6(c)(iii), DPS shall pay Executive an amount equal to the aggregate
of fifteen (15) months of Executive’s annual base salary plus 1.25 times
Executive’s Target AIP, as defined in Section 1(a), in effect on the Date of
Termination. Such amount will be paid ratably by DPS to Executive within the
regular payroll cycles during the fifteen (15) month period following the Date
of Termination, unless such amount exceeds an amount (“Unrestricted Amount”)
equal to two times the lesser of (A) the Executive’s annual compensation based
on the annual rate of pay from DPS for the calendar year preceding the calendar
year of the Date of Termination (adjusted for any increase in such annual rate
of pay during the calendar year of the Date of Termination that was expected to
continue indefinitely if the Executive had not terminated employment) and
(B) the maximum amount that can be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code. If the amount exceeds the
Unrestricted Amount, then no more than the Unrestricted Amount may be paid in
the six months following the Executive’s Date of Termination and the monthly pro
rata payments shall be reduced to comply with this limitation. If the monthly
payments are reduced to comply with such limitation, any amount not paid in the
initial six months following the Date of Termination shall be paid in a lump sum
six months and two days after the Date of Termination and thereafter the ratable
payments shall continue through the remainder of the fifteen (15) month period
following the Date

2



--------------------------------------------------------------------------------



 



of Termination. If Executive secures full time employment within such fifteen
(15) month period, then commencing on the date of such new employment, the
payments under this Section 6(c)(iii) shall be offset by the base salary
Executive earns from such new employer and the target annual bonus or other cash
bonus established for Executive by such new employer, in each case pro-rated to
reflect the amount of such new base salary and bonus which is allocable to the
remainder of such fifteen (15) month period.”

  4.   The first sentence of Section 6(c)(iv) is deleted in its entirety and
replaced with the following:

“DPS shall continue Executive’s participation in the medical, dental and vision
plans of DPS (or shall provide equivalent benefits) for a period of fifteen
(15) months following the Date of Termination at the same rates as an active
employee or, if earlier, the commencement of equivalent benefits by Executive’s
new employer; provided that if Executive shall die before the expiration of the
period during which DPS would be required to continue Executive’s participation
in such plans, the participation of Executive’s surviving spouse and family in
such plans shall continue throughout such period at the same rates as an active
employee to Executive’s surviving spouse and family.”

  5.   Section 6(c)(vii) is deleted in its entirety and replaced with the
following:

“Outplacement and Job Search Expenses. DPS will, at its expense, make available
to Executive the services of an outplacement firm designated by

3



--------------------------------------------------------------------------------



 



DPS. In addition, DPS will reimburse Executive for reasonable out-of-pocket job
search expenses incurred by Executive for a period of up to fifteen (15) months
following the Date of Termination, provided that such expenses shall not exceed
$300 per month and shall be properly documented.”
     6. This Amendment shall not affect any terms or provisions of the
Employment Agreement other than those amended hereby and is only intended to
amend, alter or modify the Employment Agreement as expressly stated herein.
Except as amended hereby, the Employment Agreement remains in effect,
enforceable against each of the parties, and is hereby ratified and acknowledged
by each of the parties. The Employment Agreement, as amended by this Amendment,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous agreements, whether
oral or written, among the parties with respect to the subject matter hereof. No
amendment or modification of this Amendment shall be effective unless made in
writing and duly executed by the parties.
          IN WITNESS WHEREOF, the Executive has hereunto set his hand and,
pursuant to the authorization from its Board of Directors, DPS has caused these
presents to be executed in its name on its behalf, on this 11th day of August,
but effective as of the date written above.

                  DPS HOLDINGS, INC.    
 
           
 
           
 
           
 
  By:      /s/ James L. Baldwin, Jr.    
 
           
 
  Name:   James L. Baldwin, Jr.    
 
  Title:   Executive Vice President    
 
           
 
                EXECUTIVE    
 
           
 
                   /s/ Larry Young                   Larry Young    

4